IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 96-30922
                        Conference Calendar



JOHNNY WINSTON,

                                         Plaintiff-Appellant,


versus

BOB CARTER ET AL.,

                                         Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Western District of Louisiana
                        USDC No. 96-CV-1745
                        - - - - - - - - - -
                           April 18, 1997
Before REAVLEY, DAVIS, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     The motion of Louisiana prisoner, Johnny Winston, for leave

to proceed in forma pauperis (IFP) on appeal is GRANTED.

Pursuant to the Prison Litigation Reform Act of 1995 (PLRA), we

assess an initial partial filing fee against Winston of $0.70.

See 28 U.S.C. § 1915(b)(1).   Following payment of the initial

partial filing fee, the remainder will be deducted from Winston’s

prison trust-fund account until the entire filing fee is paid.

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-30922
                               - 2 -

§ 1915(b)(2).

     IT IS ORDERED that Winston pay the appropriate filing fee to

the Clerk of the District Court for the Western District of

Louisiana.   IT IS FURTHER ORDERED that the agency having custody

of Winston forward the initial partial filing fee to the Clerk.

Thereafter, the agency shall forward, in accordance with

§ 1915(b)(2), to the Clerk of the District Court for the Western

District of Louisiana monthly payments of 20 percent of the

preceding month’s income each time the amount in Winston’s

account exceeds $10, until the appellate filing fee of $105 is

paid.

     We have reviewed Winston’s briefs and the record and we hold

for essentially the reasons stated by the magistrate judge and

adopted by the district court that Winston’s suit was properly

dismissed pursuant to 28 U.S.C. § 1915(g).   Winston v. Carter,

No. 96-1745-M (W.D. La. Jul. 26 and Aug. 19, 1996).   Winston’s

appeal is without arguable merit and is DISMISSED as frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

     APPEAL DISMISSED.   5th Cir. R. 42.2.